ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_07_FR.txt.     OPINION DISSIDENTE DE M. LE JUGE SKOTNIKOV

 raduction]

 1. Selon moi, la Cour aurait dû, compte tenu des circonstances pour le
oins singulières de l’espèce, user de son pouvoir discrétionnaire pour
 bstenir d’exercer sa compétence consultative. Jusqu’alors, elle n’avait
mais eu à connaître d’une question qui, posée par un organe des
ations Unies, appelât une réponse dépendant entièrement de l’interpré-
 ion d’une décision prise par un autre organe des Nations Unies. Ce qui
  tingue encore davantage la présente espèce, c’est le fait que l’organe en
 estion n’est autre que le Conseil de sécurité, agissant en vertu du cha-
 re VII de la Charte des Nations Unies. Pour répondre à la question de
Assemblée générale, la Cour devait en effet déterminer si la déclaration
 ilatérale d’indépendance constituait ou non une violation du régime
abli au Kosovo par le Conseil de sécurité au travers de sa résolution
 44 (1999).
 2. La Cour a, par le passé, jugé important de souligner qu’elle donnait
 n avis juridique sur des décisions adoptées par l’organe requérant pour
 e celui-ci puisse en tirer profit. Dans l’avis consultatif sur la Namibie,
 e a ainsi précisé :
   « [il] s’agit d’une requête présentée par un organe des Nations Unies
   [le Conseil de sécurité], à propos de ses propres décisions, en vue
   d’obtenir de la Cour un avis juridique sur les conséquences et les inci-
   dences de ces décisions. C’est cet objectif que souligne le préambule
   de la résolution sollicitant l’avis, où le Conseil de sécurité indique
   « qu’un avis consultatif de la Cour internationale de Justice serait
   utile au Conseil de sécurité pour continuer à examiner la question de
   Namibie et pour la réalisation des objectifs recherchés par le
   Conseil ». » (Conséquences juridiques pour les Etats de la présence
   continue de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonob-
   stant la résolution 276 (1970) du Conseil de sécurité, avis consultatif,
   C.I.J. Recueil 1971, p. 24, par. 32 ; les italiques sont de moi.)
De toute évidence, la situation en la présente espèce est totalement dif-
 ente.
3. Dans son avis sur les Conséquences juridiques de l’édification d’un
ur, la Cour a une nouvelle fois affirmé que « les avis consultatifs ser-
ai]ent à fournir aux organes qui les sollicitent les éléments de caractère
 idique qui leur sont nécessaires dans le cadre de leurs activités »
 onséquences juridiques de l’édification d’un mur dans le territoire pales-
 ien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 162, par. 60).
 , en la présente espèce, l’Assemblée générale n’est pas un organe qui
 isse tirer utilement profit des « éléments de caractère juridique » que

                                                                       116

urnira la Cour. En effet, lorsque l’avis lui sera communiqué, elle sera,
   vertu de l’article 12 de la Charte des Nations Unies, dans l’impossi-
 ité de faire une quelconque recommandation concernant l’objet de la
 ésente demande, à moins d’y être invitée par le Conseil de sécurité.
 4. Le Conseil de sécurité lui-même s’est abstenu de se prononcer sur la
 nformité de la déclaration unilatérale d’indépendance à sa résolu-
 n 1244, bien qu’il eût pu le faire en adoptant une nouvelle résolution
   en autorisant une déclaration de son président. Il n’a pas non plus
  licité l’avis de la Cour sur le point de savoir si l’adoption de la déclara-
 n unilatérale d’indépendance était compatible avec les termes de sa
  olution 1244. Telle est la position actuelle du Conseil de sécurité sur
  question qui fait l’objet de la demande d’avis consultatif soumise à
 Cour par l’Assemblée générale.
 5. Les Membres de l’Organisation des Nations Unies ont conféré à
Assemblée générale, au Conseil de sécurité et à la Cour internationale
  Justice des responsabilités distinctes, en fixant des limites à la compé-
nce de chacun de ces organes principaux. La Cour — à la fois en tant
 ’organe principal de l’Organisation des Nations Unies et en tant qu’ins-
nce judiciaire — doit veiller scrupuleusement à ne pas perturber l’équi-
 re entre ces trois organes principaux, tel qu’il a été établi par la Charte
 par son Statut. En n’apportant pas la réponse qui convenait à la ques-
 n de l’opportunité de donner suite à la demande objet de la présente
 océdure, elle a manqué à cette obligation.
 6. La majorité, pour tenter de justifier sa position, se réfère à « une ten-
 nce croissante à voir l’Assemblée générale et le Conseil de sécurité exa-
 ner parallèlement une même question relative au maintien de la paix et
   la sécurité internationales » (avis consultatif, par. 41), tendance qui
 ait été relevée par la Cour dans son avis consultatif sur les Conséquen-
s juridiques de l’édification d’un mur. Or, la présente espèce ne s’inscrit
ut simplement pas dans cette tendance. Certes, l’Assemblée générale a,
 e aussi, adopté des résolutions relatives à la situation au Kosovo (ibid.,
 r. 38), mais, ainsi qu’il ressort clairement de l’avis consultatif, aucune
  ces résolutions ne se rapporte au régime établi par la résolution 1244
   à la question sur laquelle l’Assemblée générale demandait un avis. En
alité, tout repose sur l’interprétation de la résolution 1244 du Conseil
  sécurité.
 La majorité cite également l’avis consultatif sur la Namibie, ainsi que
   avis consultatifs sur Certaines dépenses des Nations Unies et sur les
  nditions de l’admission d’un Etat comme Membre des Nations Unies
oir paragraphes 46 et 47 de l’avis consultatif). Pourtant, aucune de ces
 océdures ne s’apparente, de près ou de loin, à la présente espèce. S’agis-
nt de la Namibie, l’organe dont émanait la demande était le Conseil de
curité (voir paragraphe 2 ci-dessus). Dans l’avis sur Certaines dépenses,
 Cour ne cite un certain nombre de résolutions du Conseil de sécurité
 e pour relever l’existence indéniable d’un « dossier contenant [nombre]
examens, de confirmations, d’approbations et de ratifications par le
onseil de sécurité et l’Assemblée générale de l’action du Secrétaire géné-

                                                                          117

  » (Certaines dépenses des Nations Unies (article 17, paragraphe 2, de
 Charte), avis consultatif, C.I.J. Recueil 1962, p. 176) et, dans l’avis sur
   Conditions de l’admission, il n’est question d’aucune résolution du
onseil de sécurité. Dans la procédure consultative sur Certaines dé-
nses comme dans celle sur les Conditions de l’admission, la Cour avait
 ur tâche d’interpréter la Charte des Nations Unies et, dans les deux
s, l’Assemblée générale, organe dont émanait la demande d’avis, allait
 e en mesure d’utiliser les « éléments de caractère juridique » fournis par
 Cour. La majorité se réfère en outre aux affaires contentieuses relatives
des Questions d’interprétation et d’application de la convention de Mont-
al de 1971 résultant de l’incident aérien de Lockerbie. Dans ces af-
 res, toutefois, la Cour n’a interprété aucune résolution du Conseil
  sécurité. Elle a dit seulement que la Libye, les Etats-Unis d’Amérique
 le Royaume-Uni, en tant que Membres de l’Organisation des Nations
nies, étaient tenus d’accepter et d’appliquer les décisions du Conseil de
curité conformément à l’article 25 de la Charte des Nations Unies (voir
 ffaire relative à des Questions d’interprétation et d’application de la
nvention de Montréal de 1971 résultant de l’incident aérien de Locker-
    (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique), mesures
nservatoires, ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 126,
 r. 42 ; et l’affaire relative à des Questions d’interprétation et d’applica-
 n de la convention de Montréal de 1971 résultant de l’incident aérien de
  ckerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures conser-
toires, ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 15, par. 39).
 L’incapacité de la majorité à trouver une jurisprudence tant soit peu
rtinente se comprend parfaitement puisque la présente espèce, comme
 l’ai indiqué au paragraphe 1, est sans précédent.
 7. Le fait que la Cour n’ait pas exercé son pouvoir discrétionnaire
 ur s’abstenir de répondre à la question posée par l’Assemblée générale
   malheureusement fort préjudiciable à l’intégrité de sa fonction judi-
  ire et à son rôle en tant qu’organe principal de l’Organisation des
ations Unies.
 8. En particulier, et compte tenu des circonstances de l’espèce, toute
 erprétation donnée par la Cour de la résolution 1244 ne pouvait être
 n moins qu’autorisée.
 On se rappellera le prononcé de la Cour permanente de Justice inter-
 tionale selon lequel, « suivant une doctrine constante, le droit d’inter-
éter authentiquement une règle juridique appartient à celui-là seul qui a
 pouvoir de la modifier ou de la supprimer » (Jaworzina, avis consulta-
   1923, C.P.J.I. série B no 8, p. 37). Il s’ensuit bien évidemment que


   « seul le Conseil de sécurité, ou un organe autorisé par lui à le faire,
   peut donner une interprétation véritablement authentique [d’une
   résolution du Conseil de sécurité]. » (Michael C. Wood, « The Inter-
   pretation of Security Council Resolutions », Max Planck Yearbook
   of United Nations Law, vol. 2, 1998, p. 82.)

                                                                         118

 est non moins évident que
     « [l]a CIJ et d’autres juridictions internationales (y compris celles
     pour l’ex-Yougoslavie et le Rwanda) peuvent être amenées à inter-
     préter des résolutions du Conseil de sécurité pour donner effet aux
     décisions de cet organe » (Max Planck Yearbook of United Nations
     Law, vol. 2, 1998, p. 85).
 En la présente espèce, cependant, l’interprétation par la Cour de la
  olution 1244 ne vise pas à donner effet à une quelconque décision du
onseil de sécurité. Celui-ci n’a pris aucune décision au sujet de la décla-
  ion unilatérale d’indépendance. Il n’a pas même pris acte de l’adoption
  la déclaration. Les termes de la résolution 1244 sont demeurés inchan-
 s après cette adoption (voir paragraphes 91 et 92 de l’avis consultatif).
 9. Il convient de garder à l’esprit que les résolutions du Conseil de
curité sont des décisions politiques. Par conséquent, apprécier la confor-
 té d’un fait donné — en l’espèce l’adoption de la déclaration unilaté-
  e d’indépendance — à une résolution du Conseil est essentiellement un
 te de nature politique. Cela signifie que, quand bien même une conclu-
  n formulée par la Cour à cet égard serait juste sur le strict plan du
 oit (ce qui n’est pas le cas en l’espèce), elle pourrait néanmoins être
  onée du point de vue politique, qui est celui du Conseil de sécurité. En
  prononçant sur la compatibilité de la déclaration unilatérale d’indé-
 ndance avec la résolution 1244 — décision déterminante pour le régime
abli au Kosovo par le Conseil de sécurité — sans que le Conseil le lui
   demandé, la Cour se substitue à lui.
 10. A certains égards, la situation devant laquelle la Cour s’est trouvée
 ns la présente procédure rappelle celle à laquelle elle avait dû faire face
  sujet de la qualité de Membre de l’Organisation des Nations Unies de
 République fédérale de Yougoslavie (RFY) avant que cet Etat ne soit
 mis à l’Organisation en 2000. Or, lorsqu’elle a, en 1993 et 1996, statué
   l’affaire Bosnie-Herzégovine c. Yougoslavie dans le cadre de procé-
 res incidentes, la Cour s’est abstenue d’interpréter les résolutions perti-
 ntes de l’Assemblée générale et du Conseil de sécurité pour déterminer
  a RFY était ou non Membre de l’Organisation et, ipso facto, partie au
atut de la Cour. Elle s’est contentée d’observer que la solution adoptée
   sein de l’Organisation sur la question de la continuité de la qualité de
 embre de la République fédérative socialiste de Yougoslavie (RFSY)
  e laiss[ait] pas de susciter des difficultés juridiques » (affaire relative à
Application de la convention pour la prévention et la répression du crime
  génocide (Bosnie-Herzégovine c. Yougoslavie), mesures conservatoires,
donnance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18). Elle n’a
 s abordé cette question dans son arrêt de 1996 relatif aux exceptions
 éliminaires (affaire relative à l’Application de la convention pour la pré-
ntion et la répression du crime de génocide (Bosnie-Herzégovine c. You-
 slavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II)). De
ute évidence, elle n’était pas autorisée à se prononcer sur la question de
 qualité de Membre de l’Organisation des Nations Unies de la RFY, et

                                                                           119

e ne l’a pas fait, alors même qu’il s’agissait d’une question de jus standi.
  n’est qu’après que le Conseil de sécurité et l’Assemblée générale eurent
 rifié la situation en admettant la RFY à l’Organisation en tant que
 uveau Membre que la Cour, en 2004, dans les affaires relatives à la
céité de l’emploi de la force, est parvenue à la conclusion que celle-ci
était pas membre de l’Organisation ni partie au Statut avant son admis-
 n en 2000. La Cour a précisé ce qui suit :
   « l’importance de cette évolution survenue en 2000 tient au fait
   qu’elle a clarifié la situation juridique, jusque-là indéterminée, quant
   au statut de la République fédérale de Yougoslavie vis-à-vis de
   l’Organisation des Nations Unies. C’est en ce sens que la situation
   qui se présente aujourd’hui à la Cour concernant la Serbie-et-
   Monténégro est manifestement différente de celle devant laquelle elle
   se trouvait en 1999. Si la Cour avait alors eu à se prononcer défini-
   tivement sur le statut du demandeur à l’égard de l’Organisation des
   Nations Unies, cette tâche aurait été compliquée par les incertitudes
   entourant la situation juridique, s’agissant de ce statut. Cependant,
   la Cour se trouvant aujourd’hui à même d’apprécier l’ensemble de la
   situation juridique, et compte tenu des conséquences juridiques du
   nouvel état de fait existant depuis le 1er novembre 2000, la Cour est
   amenée à conclure que la Serbie-et-Monténégro n’était pas membre
   de l’Organisation des Nations Unies, ni en cette qualité partie au
   Statut de la Cour internationale de Justice, au moment où elle
   a déposé sa requête introduisant la présente instance devant la
   Cour, le 29 avril 1999. » (Licéité de l’emploi de la force (Serbie-et-
   Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
   Recueil 2004 (I), p. 310-311, par. 79.)
 11. Si la Cour avait statué sur cette question en 1993, 1996 ou 1999,
 squ’elle a examiné la demande en indication de mesures conservatoires
 ns les affaires relatives à la Licéité de l’emploi de la force, elle aurait à
 fois mis en péril l’intégrité de sa fonction judiciaire et compromis son
 e en tant qu’organe principal de l’Organisation des Nations Unies.
 Et c’est précisément ce qui est en jeu en la présente espèce. C’est pour-
 oi la décision de la Cour de répondre à la question qui lui était adres-
e est aussi erronée que regrettable.
 12. Bien qu’avec réticence, je vais maintenant devoir donner mon opi-
on sur la tentative de la majorité d’interpréter la résolution 1244 du
onseil de sécurité relativement à la déclaration unilatérale d’indépen-
 nce. En formant cette interprétation, la majorité est malheureusement
 rvenue à certaines conclusions qui, tout simplement, ne sauraient être
rrectes.
 13. L’une de ces conclusions est que la résolution 1244, dont l’objectif
 mordial était de parvenir à une « solution politique de la crise au
osovo » (paragraphe 1 du dispositif de la résolution), n’a pas créé
obligations contraignantes pour les dirigeants albanais du Kosovo (voir
 ragraphes 117 et 118 de l’avis consultatif). Or, le Conseil de sécurité ne

                                                                          120

urait être accusé d’une telle omission, qui aurait rendu inopérant tout le
ocessus engagé par la résolution 1244. Au moment de l’adoption de
 te dernière, le représentant permanent du Royaume-Uni a d’ailleurs
oncé cette évidence :
  « [c]ette résolution s’applique également et intégralement aux Alba-
  nais du Kosovo et exige d’eux qu’ils jouent pleinement leur rôle pour
  rétablir une vie normale au Kosovo et créer des institutions démo-
  cratiques et autonomes. Le peuple albanais du Kosovo et ses diri-
  geants doivent se montrer à la hauteur du défi de la paix en acceptant
  les obligations de la résolution, notamment pour ce qui est de démi-
  litariser l’Armée de libération du Kosovo (ALK) et les autres grou-
  pes armés. » (Déclaration du représentant permanent du Royaume-
  Uni ; Nations Unies, doc. S/PV.4011, 10 juin 1999, p. 18 ; les italiques
  sont de moi).
14. Non moins saisissante est la conclusion de la Cour selon laquelle il
 uvait être mis fin à « un processus politique visant à déterminer le sta-
   futur du Kosovo, en tenant compte des accords de Rambouillet », tel
 e celui que prévoit la résolution 1244 (paragraphe 11 e) du dispositif),
r un acte unilatéral des dirigeants albanais du Kosovo (voir paragra-
 es 117 et 118 de l’avis consultatif). Autrement dit, le Conseil de sécurité
rait, selon la majorité, ouvert une immense brèche dans le régime qu’il
 tabli par la résolution 1244 en admettant l’éventualité d’un « règlement
 litique » unilatéral de la question du statut final. Cette approche, si elle
ait effectivement été suivie par le Conseil de sécurité, aurait privé de
ns toute négociation sur le statut final. Telle n’était bien évidemment
s l’intention du Conseil lorsqu’il a adopté et mis en œuvre la résolu-
 n 1244. A cet égard, il est utile de rappeler que le paragraphe 11 e) du
 positif de la résolution 1244 fait référence aux accords de Rambouillet,
 i prévoient que,
  « [t]rois ans après l’entrée en vigueur du présent accord, une réunion
  internationale sera convoquée en vue de définir un mécanisme pour
  un règlement définitif pour le Kosovo, sur la base de la volonté du
  peuple, de l’avis des autorités compétentes, des efforts accomplis par
  chacune des Parties [Belgrade et Pristina] dans la mise en œuvre du
  présent accord, et de l’acte final de Helsinki... » (Nations Unies,
  doc. S/1999/648, 7 juin 1999, p. 85).
ême avec beaucoup d’imagination, cette déclaration de principe on ne
ut plus claire que le Conseil de sécurité a faite sienne dans sa résolu-
 n 1244 ne saurait être considérée comme prévoyant l’hypothèse d’un
èglement unilatéral ».
La pratique ultérieure du Conseil de sécurité à l’égard de la résolu-
 n 1244 n’est pas moins claire. Lorsque le processus visant à déterminer
statut final du Kosovo a été ouvert en 2005, les membres du Conseil de
curité ont joint à la lettre adressée au Secrétaire général par le président
 Conseil, « à titre de référence », les principes directeurs devant régir le

                                                                         121

 tut futur du Kosovo établis par le groupe de contact (composé de
Allemagne, des Etats-Unis, de la France, de l’Italie, de la Russie et du
oyaume-Uni). Dans ces principes directeurs, il était indiqué sans équi-
 que que « [t]oute solution unilatérale [ou] résultant de l’emploi de la
rce sera[it] inacceptable » et que « le Conseil de sécurité devra[it]
 prouver la décision finale sur le statut du Kosovo » (principes direc-
urs annexés à la lettre datée du 10 novembre 2005, adressée au Secré-
 re général par le président du Conseil de sécurité, Nations Unies,
 c. S/2005/709 ; les italiques sont de moi).
 15. Enfin, la majorité reconnaît aux auteurs de la déclaration unilaté-
 e d’indépendance le droit d’avoir pu se soustraire au cadre constitu-
 nnel créé en vertu de la résolution 1244 simplement en prétendant agir
  dehors de ce cadre :
   « la Cour considère que les auteurs de cette déclaration n’ont pas agi,
   et n’ont pas entendu agir, en qualité d’institution née de cet ordre
   juridique [instauré aux fins de la phase intérimaire] et habilitée à
   exercer ses fonctions dans ce cadre, mais qu’ils ont décidé d’adopter
   une mesure [la déclaration unilatérale d’indépendance] dont l’impor-
   tance et les effets iraient au-delà » (avis consultatif, par. 105).
alheureusement, la majorité ne précise pas en quoi consiste la diffé-
nce entre agir en dehors de l’ordre juridique et le violer.
 16. La lecture de la résolution 1244 faite par la majorité ne tient pas.
e surcroît, par le sort qu’elle a fait à une décision du Conseil de sécurité
 optée en vertu du chapitre VII de la Charte des Nations Unies, la Cour
 manqué aux « responsabilités qui lui incombent, en vertu de ladite
harte et du Statut de la Cour, dans le maintien de la paix et de la sécu-
é » internationales (Licéité de l’emploi de la force (Yougoslavie c. Bel-
que), mesures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil
 99 (I), p. 132, par. 18).
 17. La façon dont la Cour interprète le droit international général est
alement problématique. Dans l’avis consultatif, il est indiqué que « le
oit international général ne comporte aucune interdiction applicable
s déclarations d’indépendance » (par. 84). Cette assertion est trompeuse
 risque d’avoir un effet séditieux. En réalité, le droit international géné-
  ne traite tout simplement pas de l’adoption des déclarations d’indé-
ndance parce que
   « les déclarations d’indépendance ne donnent pas lieu à la « créa-
   tion » ou à la constitution d’Etats en droit international. Ce ne sont
   pas de telles déclarations qui remplissent les conditions factuelles, en
   droit international, de l’accès à la qualité d’Etat ou de la reconnais-
   sance. En droit international, de telles déclarations ne sont pas le
   fondement juridique de la qualité d’Etat ou de la reconnaissance. »
   (CR 2009/31, p. 46 (Fife, Norvège).)
 Les déclarations d’indépendance ne peuvent devenir pertinentes du
 int de vue du droit international général que lorsqu’elles sont exami-

                                                                        122

 es conjointement avec la prétention à la qualité d’Etat et à l’indépen-
 nce qui les sous-tend. Or, la question posée par l’Assemblée générale
ait « circonscrite et précise » (avis consultatif, par. 51). « En particulier,
 Cour n’[était] pas priée de dire si le Kosovo a ou non accédé à la qua-
é d’Etat. » (Ibid., par. 51.) Par conséquent, il était tout simplement
 possible d’apporter une réponse à la question de la licéité de la déclara-
 n unilatérale d’indépendance du point de vue du droit international
 néral. Le seul droit applicable aux fins de répondre à la question de
Assemblée générale est la lex specialis créée par la résolution 1244 du
onseil de sécurité.
 18. En conclusion, il faut ajouter que l’objet et la portée de l’avis
 nsultatif sont tout aussi circonscrits et précis que la question à laquelle
 ui-ci répond. L’avis ne traite pas des conséquences juridiques de la
 claration unilatérale d’indépendance. La Cour ne s’y prononce pas sur
 statut final du Kosovo. Elle indique clairement qu’elle
   « n’estime pas nécessaire, pour répondre à la question de l’Assemblée
   générale, d’examiner le point de savoir si la déclaration d’indépen-
   dance a ou non conduit à la création d’un Etat, ou de se prononcer
   sur la valeur des actes de reconnaissance » (ibid., par. 51).
  Cour relève par ailleurs que
   « les controverses relatives à la portée du droit à l’autodétermination
   ou à l’existence d’un droit de « sécession-remède » se rapportent ... à
   la question du droit de se séparer d’un Etat [et que] cette question
   sort du cadre de celle qui a été posée par l’Assemblée générale »
   (ibid., par. 83).
 Dans son avis consultatif, la Cour ne conteste nullement que la résolu-
  n 1244 reste en vigueur dans son intégralité (voir paragraphes 91 et 92
   l’avis consultatif). Cela signifie que le « processus politique visant à
 terminer le statut futur du Kosovo » prévu dans cette résolution (par. 11
 ) n’a pas été mené à son terme et qu’un règlement final de ce statut
  te encore à approuver par le Conseil de sécurité.

                                            (Signé) Leonid SKOTNIKOV.




                                                                          123

